MEMORANDUM OF DECISION.
On May 18, 1983, after a two-day jury trial in Superior Court, Sagadahoc County, judgments of conviction were entered against the Defendant, Stanley Gilliam, on two counts of terrorizing with a dangerous weapon, 17-A M.R.S.A. §§ 210, 1252(4). On appeal he contends that the court committed obvious error by failing to instruct the jury that the offense of terrorizing requires a culpable mental state. He also questioned the sufficiency of an indictment which failed to allege that element of the offense.
In State v. Porter, 384 A.2d 429 (Me.1978), we decided that a culpable mental state is not essential to the crime of terrorizing as set forth in 17-A M.R.S.A. § 210. Of the authorities cited by the Defendant to support reconsideration of Porter, it suffices to say that two of them — State v. Lizotte, 256 A.2d 439 (Me.1969) and State v. Gashman, 217 A.2d 28 (Me.1966) — were expressly evaluated in Porter and found to support our conclusion therein; and the rest we deem irrelevant to the question of the legislative intent behind the terrorizing statute. Hence, Porter still controls the two issues pressed on this appeal.
The entry is:
Judgment affirmed.
All concurring.